--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.43


Adopted by action of the Board of Directors: June 30, 2005; amended as of June
30, 2009.


PHOTOMEDEX, INC.
 
CODE OF ETHICS
 
ON INTERACTIONS WITH HEALTH CARE PROFESSIONALS
 
Adopted:                    June 30, 2005 Revised:June 30, 2009
 
Goal and Scope of Code
 
PhotoMedex is a medical device and pharmaceutical company focused on
facilitating the cost-effective use of technologies for doctors, hospitals,
surgery centers and patients or consumers. Our business has five general
categories, or segments, of business activity. We are engaged in the business of
marketing the XTRAC® laser system, a 308 nanometer (nm) excimer laser for
dermatology (the "XTRAC") through a domestic segment and through an
international segment. We also market skin-care products on a prescription basis
and over-the-counter basis, as applicable, as well as products that are cosmetic
and not sold by prescription or over-the-counter. In addition, we market
dermatological products based on light-emitting diodes domestically and
internationally; domestic marketing is directed to professional and
non-professional users as well as to consumers for home use. We are also engaged
in the business of marketing surgical products using a variety of lasers and
related products over a range of specialties. We are committed to adhere to
ethical and legal standards in our relationship with Health Care Professionals
(defined below). This Code of Ethics (the "Code") is intended to govern our
interactions with Health Care Professionals.
 
The term Health Care Professionals, as used herein, includes all individuals and
entities involved in the product purchase decision, including persons licensed
by state law to prescribe drugs or medical treatments for patients, medical
students, members of a drug formulary committee, office and hospital staff,
governmental agencies and group purchasing entities. All references to
"Company," "we," "us" or "our" refer to PhotoMedex and PhotoMedex encompasses
its subsidiaries, including without limitation ProCyte Corporation, Photo
Therapeutics Ltd. and Photo Therapeutics, Inc. All references to "Employees,"
"you" or "your" refer to PhotoMedex's officers, directors, employees and
consultants.
 
Our interactions with Health Care Professionals cover a range of activities,
including:
 
·  
Promotional Activities. We promote the sale and use of our device and drug
products to Health Care Professionals directly and indirectly through
representatives and distributors. We also promote through print advertisements,
direct mail and other media, such as the internet.

 
·  
Training and Product Related Education. We offer instruction, education,
training, service and technical support to Health Care Professionals to ensure
the safe and effective use of our device and drug products.

 
·  
Research and Education. We support bona fide medical research and continuing
medical education for Health Care Professionals to increase access to new
technology and enhance the delivery of safe, efficacious and cost-effective
health care.

 


·  
Advancement of Medical Technology. We collaborate with Health Care Professionals
to demonstrate the effectiveness of our device and drug products, to improve the
utility and applications of our products and to create new products.


 
 

--------------------------------------------------------------------------------

 

 
Our reputation for honesty, integrity and fair dealing with our customers,
others we do business with, our Employees and the communities we serve is our
most important asset. Accordingly, we require that you act in a manner
consistent with the letter and intent of this Code and the policies underlying
it. While the Code addresses many of the interactions we have with Health Care
Professionals, it is impossible to provide specific guidance for every
situation. Matters not specifically addressed in the Code, should be addressed
in light of the following principle:
 
PhotoMedex insists on ethical business practices and socially responsible
conduct and shall not use any unlawful inducement in order to sell, recommend or
arrange for the sale or use of its products or services. Our failure to adhere
to this Code could subject us to severe penalties, including disqualification of
the Company as a vendor, civil fines and injunctions and criminal prosecution,
fines and imprisonment.
 
Each of you is expected to become familiar with these policies and to affirm
your agreement to comply with these policies by signing the Compliance
Certificate that appears at the end of the Code. Any questions regarding the
Code or matters not covered by the Code should be referred to your immediate
supervisor, Compliance Officer or the Audit Committee of the Board (the "Audit
Committee").
 
Promotional Activities
 
We interact with Health Care Professionals to discuss product features, contract
negotiations, and sales terms, both in the Health Care Professionals' offices
and at meetings and conferences.
 
·  
Gifts. As of July 1, 2009, we may no longer provide modest gifts to Health Care
Professionals, other than those which serve a genuine educational function such
as medical textbooks or anatomical models used for educational purposes.  Such
gifts may not have a fair market value exceeding $100 and should have no
independent value to the Health Care Professionals aside from their educational
value.  Under no circumstances may such gifts be given in the form of cash or
cash equivalents.

 
·  
Hospitality. We may pay for occasional hospitality only in the following
circumstances: (i) where our sales representatives or their managers offer meals
to be consumed in-office or in-hospital during the presentation of an
informational program on our products, and the meal is modest by local
standards; such meals may not be offered at restaurants, nor in ‘dine-and-dash’
or takeout formats; (ii) where our executives offer a modest meal outside the
office or hospital but in a venue that is conducive to the exchange of
information; and (iii) at speaker training programs and speaker programs, where
a modest meal may be offered to attendees in a setting conducive to
informational communication. It is not appropriate to pay for meals of guests of
Health Care Professionals or any other person who does not have a bona fide
professional interest in the information being shared at the meeting.

 
·  
Promotional Items. We may no longer provide Health Care Professionals with items
of minimal value that are related to the Health Care Professional's work but
that are unrelated to educating the patient in disease states or
treatments.   Such items include, but are not limited to, pens, prescription
pads, mugs or sports bottles, etc.

 
 
·  
Caps on Speaker Payments.  Under the revised policy, we must limit the amount we
pay any one speaker in a given year.  We have therefore capped this amount at
$40,000, subject to adjustment only by the Audit Committee.

 


· Samples; Information. We may provide appropriate samples or information to
illustrate the benefits of our products and services, or opportunities for
evaluation of our products and services.  Such materials must be accurate and
not misleading, make only substantiated claims, reflect the balance between
risks and rewards and be consistent with all FDA requirements.

 
 

--------------------------------------------------------------------------------

 

 Under our former policy, the total value of gifts, promotional materials or any
other items or activities that we provided to a Health Care Professional was not
to exceed $1,500 per calendar year. Under the current policy due to changes
under the Pharma Code, there is no overall cap; gifts, meals, promotional items
are either prohibited or
limited to modest values and resorted to occasionally. However, the current
limitations still do not apply to financial support for continuing medical
education forums, including Company training events, financial support for
health educational scholarships, or samples or information given to physicians
and other Health Care Professionals intended for free distribution to
patients.  Neither does this total include benefits exempt under the
anti-kickback laws (e.g. product discounts) or payments to consultants or
investigators, provided such payments do not exceed the fair market value of the
services rendered.


·  
Off-label uses. We may not promote our products in the U.S. for uses that are
not cleared or approved by the Food and Drug Administration. Such uses are
called “off-label” uses. Health Care Professionals may be permitted, under the
ethics of their professions, to use our products for uses that are “off-label”,
and we in fact may be permitted under the health-care laws of other countries,
to promote such uses in countries other than the U.S., depending on the laws of
such countries. But neither of these considerations alters the fact that we are
not permitted under FDA regulations to promote our products for off-label uses
in the U.S.



We are permitted in the U.S. to respond to the request of a Health Care
Professional for information about an off-label use. Any such response must be
guided by three caveats:   (i) we must avoid the fact and appearance of inducing
such requests; (ii) we must not convert such a request into an opportunity for
promoting an off-label use; and (iii) we must confine our response to
information within our sphere of competence. We are not competent in matters
calling for a physician’s training, nor are we competent to advise on claims for
Medicare or Medicaid reimbursement for the off-label use of a product.


We are permitted, at our own initiative or in response to a request for clinical
information on an off-label use, to provide peer-reviewed professional articles
on the off-label use. FDA guidelines stipulate that we must clearly mark any
such article as describing an unapproved or uncleared use, and we must disclose
any known relationship between the authors of the article and the manufacturers
of the device or drug that might give rise to a conflict of interest. Consistent
with the three caveats listed above, however, sales personnel should refer a
physician’s request for information on off-label uses to the Clinical Liaison
(presently Al Intintoli) at corporate headquarters, and the Liaison can direct
distributing such professional articles or putting the physician in contact with
our clinical specialists knowledgeable in such uses or with physician-users on a
reference list.
 
Product Training and Education
 
We may sponsor programs focused on education and training in the safe and
effective use of our products and services.
 
·  
Location. Programs should be conducted in clinical, educational, conference or
other setting, including hotel or other commercially available meeting
facilities, that are conducive to the effective transmission of knowledge. Such
venues shall not be located in a ‘resort’ or other entertainment-based facility.
Programs requiring "hands-on" training in medical procedures should be held at
training facilities, medical institutions, laboratories, or other appropriate
facilities.

 
·  
Training Staff The training staff should have the proper qualifications and
expertise to conduct such training.


 
 

--------------------------------------------------------------------------------

 

 
   ·  
Hospitality. We may provide Health Care Professional attendees with hospitality
in the form of meals and/or receptions in connection with these programs. Such
hospitality shall be in a venue conducive to informational communication.

 
·  
Travel and Lodging. We may no longer pay for reasonable travel and modest
lodging costs incurred by attending Health Care Professionals who are not
engaged by us as speakers.

 
·  
Guests. It is not appropriate for us to pay for the meals, hospitality, travel,
or other expenses for guest of Health Care Professionals or for any other person
who does not have a bona fide professional interest in the information being
shared at the meeting.

 
Third-Party Educational Conferences
 
We may support independent, educational or scientific conferences to promote
scientific knowledge, medical advancement and the delivery of effective health
care. These typically include conferences sponsored by national, regional or
specialty medical associations, conferences sponsored by accredited continuing
medical education providers and grand rounds.
 
·  
Educational Grants. We may provide educational grants when: (1) the gathering is
primarily dedicated to promoting objective scientific and educational activities
and discourse; and (2) the training institution or the conference sponsor
selects the attending Health Care Professionals who are in training. Such grants
should be paid only to organizations with a genuine educational purpose or
function, and may be used only to reimburse the legitimate expenses for bona
fide educational activities. Such grants also should be consistent with relevant
guidelines established by professional societies or organizations. The
conference sponsor should be responsible for and control the selection of
program content, faculty, educational methods and materials, and we shall not
participate in or advise on this process even if we are requested to do so. We
may provide grants either directly to the conference sponsor or to a training
institution to reduce conference costs, or to allow attendance by medical
students, residents, fellows and others who are Health Care Professionals in
training.

 
·  
Meals and Hospitality. We may provide funding to the conference sponsor to
support the conference's meals and hospitality. We may not, however,
provide meals and receptions for all Health Care Professional attendees,
although we may make a donation to the sponsor to offset the cost of such meals
and receptions for all attendees.

 
 
·  
Faculty Expenses. We may make grants to conference sponsors for reasonable
honoraria, travel, lodging and meals for Health Care Professionals who are bona
fide conference faculty members.

 
 
Arrangements with Consultants, Clinical Investigators
 
We may engage Health Care Professionals to serve as consultants (including as
clinical investigators) to provide valuable bona fide consulting services,
including research, participation on an advisory board, presentations at our
training or other professional meetings, and product collaboration. It is
appropriate to pay Health Care Professionals reasonable compensation for
performing these services.
 
·  
Need and Qualification. Consulting agreements may be entered into only where a
legitimate need and purpose for the services is identified in advance. Selection
of consultants should be on the basis of the consultant's qualifications and
expertise to address the identified purpose, and may not be on the basis of the
past or potential volume or value of business generated by the consultant.

 
·  
Written Agreement and Protocol. All consulting arrangements must be written,
signed by the parties and must specify all services to be provided. Where
research services are provided, the agreement must contain a statement of work
or research protocol. All agreements must be signed by our Chief Executive
Officer or Chief Financial Officer, or another officer specifically designated
by them.

 

 
 

--------------------------------------------------------------------------------

 

 
 
·  
Compensation. Compensation paid to consultants must be consistent with the fair
market value for the services provided.

 
·  
Meetings. The venue and circumstances for meetings with consultants should be
appropriate to the subject matter of the consultation. These meetings should be
conducted in clinical, educational, conference, or other setting, including
hotel or other commercially available meeting facilities, conducive to the
effective exchange of information.  Such venues shall not be located in a
‘resort’ or other entertainment-based facility.

 
·  
Hospitality. Hospitality that occurs in conjunction with a consultant meeting or
consultant's services should be modest in value and should be subordinate in
time and focus to the primary purpose of the meeting or services.

 
·  
Travel and Lodging. We may pay for reasonable and actual expenses incurred by
consultants in carrying out the subject of the consulting arrangement, including
reasonable and actual travel, modest meals and lodging costs incurred by
consultants attending meetings with us or on our behalf.

 
·  
FDA and other Regulatory Restrictions for Clinical Investigators. Our
relationships with clinical investigators in trials to be submitted to the FDA
or other regulatory agencies are governed by conflict of interest, disclosure
and other rules. Nothing in the Code is intended to supersede or modify our
strict compliance with such regulations.

 
Provision of Reimbursement and Other Economic Information
 
We support accurate and responsible billing to Medicare and other payors. We may
assist Health Care Professionals by providing reimbursement information
regarding our products, including identifying or justifying appropriate
coverage, coding, or billing of products, or of procedures using those products,
or other economic information about our products and services. However, this is
only acceptable if (a) the information provided is accurate and (b) the
information is of a general nature and of insubstantial fair market value such
that our assistance does not supplant the judgment and responsibility of the
Health Care Professional. However, we are not to advise on such matters in
respect of uses of a drug or device that is considered an off-label use.
 
Grants and Other Charitable Donations
 
We may make donations for a charitable purpose, such as supporting genuine
independent medical research for the advancement of medical science or
education, indigent care, patient education, public education or the sponsorship
of events where proceeds are intended for charitable purposes. We may not make
such donations for the purpose of unlawfully inducing Health Care Professionals
to purchase, recommend, use, or arrange for the purchase or use of our products.
 


·  
Recipients. Donations should be made only to charitable organizations or in rare
instances, to individuals engaged in genuine charitable missions for the support
of that mission.

 
·  
Advancement of Medical Education. We may make grants to support the genuine
medical education of medical students, residents, and fellows participating in
fellowship programs, which are charitable or have an academic affiliation or,
where consistent with the preamble to this section, other medical personnel.

 
·  
Support of Research with Scientific Merit. We may make research grants to
support genuine medical research. The purpose of the grant must be clearly
documented.

 
·  
Public Education. We may make grants for the purpose of supporting education of
patients or the public about important health care topics.

 
·  
Authorization. Any request for charitable donations must be made to and approved
by the Compliance Officer.

 
International Interactions with Health Care Professionals
 
We recognize that customs, practices, laws and regulations vary throughout the
world. However, it is our intent that the underlying purposes of the Code, to
ensure ethical and legal relationships with Health Care Professionals, are
equally applicable inside and outside the United States. Interactions that may
be customary and not illegal in a particular country may still be unlawful under
U.S. law and subject PhotoMedex and the persons involved to criminal liability.
 

 
 

--------------------------------------------------------------------------------

 
